DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 38, 40, 42, and 77-84 are rejected under 35 U.S.C. 103 as being unpatentable over Koyoku (JP-03134124-A, previously cited) in view of Qian (Qian, Ma, and F. H. Froes. Titanium Powder Metallurgy: Science, Technology, and Applications. Elsevier, 2015, previously cited). 

Regarding Claims 22-27, 38, 40, and 77-84, Koyoku teaches a titanium alloy consisting of the components shown below within Table I (Page 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, Koyoku does not teach the alloy being in a powdered form.
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches atomizing titanium alloys into powdered form provides the advantage of more efficiently using the material, giving greater shape flexibility, and reducing processing steps (Page 1, 1.1 Introduction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koyoku by incorporating the concepts within Qian with the motivation of more efficiently using the material, having greater shape flexibility, or reducing the amount of processing steps. 
With respect to the limitation of the consolidated powder articles formed from the titanium alloy powder exhibits an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi, the examiner points out that if one uses the concepts of Qian with the alloy of Koyoku, one would appreciate that the process and structure of Koyoku as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Table I – Instant claims 22-27, 38, 40, and 77-84 respective compositions compared to the composition of Koyoku (JP-03134124-A, previously cited).
Claims
VanadiumWt %
AluminumWt %
IronWt %
OxygenWt %
TitaniumWt %
22
7 - 9
3 - 4.5
0.9 - 1.5
≤ 0.18
Balance
23
-
-
-
0.06 - 0.14
Balance
24
7.0 - 8.5
-
-
≤ 0.18
Balance
25
7.5 - 9.0
-
-
-
Balance
26
7 - 9
3.5 - 4.5
-
-
Balance
27
-
3.0 - 4.0
-
-
Balance
38
7.5 - 8.5
3.5 - 4.5
-
0.06 - 0.14
Balance
40
7.0 - 8.5
-
0.9 - 1.2
0.06 - 0.14
Balance
77
7 - 9
3.0 - 4.5
0.9 - 1.5
0.14 - 0.22
Balance
78
-
-
-
0.14 - 0.20
Balance
79
7.0 - 9.0
-
-
-
Balance
80
7.5 - 9.0
-
-
-
Balance
81
7 - 9
3.5 - 4.5
-
-
Balance
82
-
3.0 - 4.0
-
-
Balance
83
7.5 - 8.5
3.5 - 4.5
0.9 - 1.5
0.14 - 0.20
Balance
84
7.0 - 8.5
3.5 - 4.5
0.9 - 1.2
0.14 - 0.20
Balance
Koyoku
2.0-8.0
2.0-7.0
0.5-5.0
0.1-0.3
Balance


Regarding Claim 42, Koyoku is relied upon for the reasons given above in addressing claim 22. However, Koyoku does not teach the alloy being compressed into a solid mass. 
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches that compressing titanium alloys into solid masses allows for the production of complex parts at minimal material costs (Page 2, 1.3 The 1980 TMS Conference). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koyoku with the concepts of Qian with the motivation of producing complex parts at minimal materials cost. 
Regarding Claims 77-84, Koyoku is relied upon for the reasons given above in addressing claim 22. However, Koyoku does not teach the alloy being a consolidated powder article. 
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches that compressing titanium alloys into solid masses allows for the production of complex parts (i.e., articles) at minimal material costs (Page 2, 1.3 The 1980 TMS Conference). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koyoku with the concepts of Qian with the motivation of producing complex articles at minimal materials cost. 
With respect to the limitation of the consolidated powder articles formed from the titanium alloy powder exhibits an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi, the examiner points out that if one uses the concepts of Qian with the alloy of Koyoku, one would appreciate that the process and structure of Koyoku as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Koyoku (JP-03134124-A, previously cited) in view of Qian (Qian, Ma, and F. H. Froes. Titanium Powder Metallurgy: Science, Technology, and Applications. Elsevier, 2015, previously cited) as applied to claims 22 and 77 above, and further in view of Waag (U.S. 2011/0243785, previously cited). 

Regarding Claim 85 and Claim 86, Koyoku in view if Qian are relied upon for the reasons given above in addressing Claims 22, and 77. However, Neither Koyoku nor Qian explicitly teach the alloy powder being a mixture of two distinct powder compositions. 
Waag teaches a precursor for the production of sintered metallic components and a process for producing the same (abstract). Waag teaches an alloy powder being a mixture of two distinct powder compositions (paragraphs [0012]-[0013]). Waag teaches several advantages of this processing technique including achieving a final or altered alloy formation, an increase in green density thus resulting in a higher post-sintered density and reduced shrinkage (paragraphs [0012]-[0014]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyoku in view of Qian with the concepts of Waag with the motivation of achieving a final or altered alloy formation while the composition is in powdered form, and/or to achieve a higher green density and thus a higher post sintered density. 

Claims 22-27, 38, 40, 42, 77-84, and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Parris (U.S. Patent No. 3,802,877, previously cited) in view of Qian (Qian, Ma, and F. H. Froes. Titanium Powder Metallurgy: Science, Technology, and Applications. Elsevier, 2015, previously cited). 

Regarding Claims 22-27, 38, 40, 77-84, and 87-88, Parris teaches a titanium alloy consisting of the components shown below within Table I (column 2, lines 1-4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding the amount of aluminum required by claims 26, 38, 40, 81, and 83-84, all of which recite a lower end point of 3.5 wt% aluminum, the examiner points out that Parris teaches an upper end point of 3.3 wt%. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 3.3 wt% Al recited by Parris, and 3.5 wt% recited by the aforementioned claims are considered to be close enough that one skilled in the art would have expected them to have the same properties. 
However, Parris does not teach the alloy being in a powdered form.
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches atomizing titanium alloys into powdered form provides the advantage of more efficiently using the material, giving greater shape flexibility, and reducing processing steps (Page 1, 1.1 Introduction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parris by incorporating the concepts within Qian with the motivation of more efficiently using the material, having greater shape flexibility, or reducing the amount of processing steps. 
With respect to the limitation of the consolidated powder articles formed from the titanium alloy powder exhibits an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi, the examiner points out that if one uses the concepts of Qian with the alloy of Parris, one would appreciate that the process and structure of Parris as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Table I – Instant claims 22-27, 38, 40, 77-84, and 87-88 respective compositions compared to the composition of Parris (U.S. Patent No. 3,802,877).
Claims
VanadiumWt %
AluminumWt %
IronWt %
OxygenWt %
TitaniumWt %
Consisting Of
22
7 - 9
3 - 4.5
0.9 - 1.5
≤ 0.18
Balance
23
-
-
-
0.06 - 0.14
Balance
24
7.0 - 8.5
-
-
≤ 0.18
Balance
25
7.5 - 9.0
-
-
-
Balance
26
7 - 9
3.5 - 4.5
-
-
Balance
27
-
3.0 - 4.0
-
-
Balance
Claims 28 - 37 (Cancelled)
38
7.5 - 8.5
3.5 - 4.5
-
0.06 - 0.14
Balance
Claim 39 (Cancelled)
40
7.0 - 8.5
-
0.9 - 1.2
0.06 - 0.14
Balance
Claims 41, and 43-76 (Cancelled)
77
7 - 9
3.0 - 4.5
0.9 - 1.5
0.14 - 0.22
Balance
78
-
-
-
0.14 - 0.20
Balance
79
7.0 - 9.0
-
-
-
Balance
80
7.5 - 9.0
-
-
-
Balance
81
7 - 9
3.5 - 4.5
-
-
Balance
82
-
3.0 - 4.0
-
-
Balance
83
7.5 - 8.5
3.5 - 4.5
0.9 - 1.5
0.14 - 0.20
Balance
84
7.0 - 8.5
3.5 - 4.5
0.9 - 1.2
0.14 - 0.20
Balance
87
7 - 9
3 - 4.5
0.9 - 1.5
≤ 0.08
Balance
88
7 - 9
3 - 4.5
0.9 - 1.5
≤ 0.08
Balance
Parris
6.3 - 11
1.75 - 3.3
0.75 - 2.25
≤ 0.2
Balance


Regarding Claim 42, Parris is relied upon for the reasons given above in addressing claim 22. However, Parris does not teach the alloy being compressed into a solid mass. 
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches that compressing titanium alloys into solid masses allows for the production of complex parts at minimal material costs (Page 2, 1.3 The 1980 TMS Conference). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parris with the concepts of Qian with the motivation of producing complex parts at minimal materials cost. 
Regarding Claims 77-84, Parris is relied upon for the reasons given above in addressing claim 22. However, Parris does not teach the alloy being a consolidated powder article. 
Qian teaches a review into titanium powder metallurgy processing and production techniques. Qian teaches that compressing titanium alloys into solid masses allows for the production of complex parts (i.e., articles) at minimal material costs (Page 2, 1.3 The 1980 TMS Conference). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parris with the concepts of Qian with the motivation of producing complex articles at minimal materials cost. 
With respect to the limitation of the consolidated powder articles formed from the titanium alloy powder exhibits an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi, the examiner points out that if one uses the concepts of Qian with the alloy of Parris, one would appreciate that the process and structure of Parris as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an ultimate tensile strength (ASTM-E8) of at least 130 ksi, a yield strength (ASTM-E8) of at least 120 ksi, an elongation (ASTM-E8) of at least 10 percent, and a fatigue limit of at least 95 ksi would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Parris (U.S. Patent No. 3,802,877, previously cited) in view of Qian (Qian, Ma, and F. H. Froes. Titanium Powder Metallurgy: Science, Technology, and Applications. Elsevier, 2015, previously cited) as applied to claims 22 and 77 above, and further in view of Waag (U.S. 2011/0243785, previously cited). 

Regarding Claim 85 and Claim 86, Parris in view if Qian are relied upon for the reasons given above in addressing Claims 22, and 77. However, Neither Parris nor Qian explicitly teach the alloy powder being a mixture of two distinct powder compositions. 
Waag teaches a precursor for the production of sintered metallic components and a process for producing the same (abstract). Waag teaches an alloy powder being a mixture of two distinct powder compositions (paragraphs [0012]-[0016]). Waag teaches several advantages of this processing technique including achieving a final or altered alloy formation, an increase in green density thus resulting in a higher post-sintered density and reduced shrinkage (paragraphs [0012]-[0014]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parris in view of Qian with the concepts of Waag with the motivation of achieving a final or altered alloy formation while the composition is in powdered form, and/or to achieve a higher green density and thus a higher post sintered density. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 87-88 under 35 U.S.C. § 103 over Koyoku in view of Qian have been fully considered and are persuasive. Therefore, the rejection against these claims has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Parris (U.S. Patent No. 3,802,877). 
Applicant’s arguments regarding the rejection of Claims 22-27, 38, 40, 42, and 77-84 under 35 U.S.C. § 103 over Koyoku in view of Qian have been fully considered but they are not persuasive. 
Applicant argues that the compositional ranges of Koyoku were customized for the purpose of maintaining manufacturability by wrought processing and thus modifying Koyoku with powdered metallurgical processing techniques is improper. The examiner respectfully disagrees and points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments regarding the rejection of Claims 85-86 under 35 U.S.C. § 103 over Koyoku in view of Qian as applied to claims 22, and 77, and further in view of Waag (U.S. 2011/0243785) have been fully considered but they are not persuasive. 
Applicant argues that Waag does not relate to a physical mixture of at least two different powder compositions and that these powders are not mixed. The examiner respectfully disagrees and points out that Waag teaches a first powder and a second powder (paragraph [0011]. Waag teaches the first and second powders are different powders (e.g., the first powder can be a metal or metal alloy, whereas the second powder can be a metal oxide) (paragraphs [0011]-[0012]), and furthermore Waag teaches these different powder mixtures being physically mixed - e.g., through the act of spray drying (paragraph [0016]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735